 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 1 of 67 PageID #: 1




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 1990 North California Blvd., Suite 940

 3 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 4 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 5
   BURSOR & FISHER, P.A.
 6
   Scott A. Bursor (State Bar No. 276006)
 7 2665 S. Bayshore Dr., Suite 220
   Miami, FL 33133
 8 Telephone: (305) 330-5512
   Facsimile: (305) 676-9006
 9 E-Mail: scott@bursor.com

10 Counsel for Plaintiff

11

12                             UNITED STATES DISTRICT COURT
13                          NORTHERN DISTRICT OF CALIFORNIA
14

15 MARIANO ALANIZ, on behalf of himself and   Case No.
   all others similarly situated,
16
                       Plaintiff,             CLASS ACTION COMPLAINT
17         v.
18
   TOYOTA MOTOR CORPORATION;                  JURY TRIAL DEMANDED
19 TOYOTA MOTOR SALES, U.S.A., INC.,

20                    Defendants.

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT
     Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 2 of 67 PageID #: 2




 1            Plaintiff Mariano Alaniz (“Plaintiff”), by and through his attorneys, makes the following

 2     allegations pursuant to the investigations of his counsel and upon information and belief, except as

 3     to the allegations specifically pertaining to himself or his counsel, which are based on personal

 4     knowledge:

 5                                              INTRODUCTION
 6             1.      This is a class action lawsuit concerning a design defect in the braking system of

 7     Defendants Toyota Motor Corporation (“TMC”) and Toyota Motor Sales, U.S.A., Inc.’s (“TMS”)

 8     (collectively, “Defendants”) 2010-2015 Prius and Prius PHV, 2012-2015 Prius V, 2012-2014 Camry

 9     Hybrid, and 2013-2015 Avalon Hybrid vehicles (the “Class Vehicles”).

10            2.       Specifically, the Class Vehicles contain defective brake booster pump assemblies

11     (hereinafter, the “Brake Defect”). The Brake Defect impedes the Class Vehicles’ ability to stop,

12     posing a severe and material safety hazard. The Brake Defect will also cause owners of Class

13     Vehicles to incur costly repairs while also reducing the resale and intrinsic value of the Class

14     Vehicles.

15            3.       The details of the Brake Defect are discussed at length in a September 19, 2019

16     Petition For Defect Investigation to the National Highway Traffic Safety Administration

17     (“NHTSA”) from Roger Hogan, the President of Claremont Toyota and Capistrano Toyota in

18     Southern California (the “Petition”). A copy of the Petition is attached hereto as Exhibit A.

19            4.       This is not the first time Toyota has manufactured and designed defective brake

20     pump assemblies in its hybrid vehicles. Recalls were issued in 2013 (NHTSA ID 13V-235) and

21     2019 (NHTSA ID 19V-544) due to other Toyota Hybrid vehicles’ defective brake pump

22     assemblies.

23            5.       Although Toyota has received numerous consumer complaints concerning the

24     Brake Defect in Class Vehicles, the Class Vehicles were not covered by the 2013 or 2019 recalls.

25     By intentionally excluding the Class Vehicles from either of the aforementioned recalls, Toyota

26     has knowingly left over one million dangerous, defective vehicles on the road.

27            6.       The Class Vehicles are marketed as safe for use. Defendants failed to disclose the

28
       CLASS ACTION COMPLAINT                                                                              1
     Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 3 of 67 PageID #: 3




 1     Brake Defect to consumers, despite their knowledge that the Class Vehicles were defective and not
 2     fit for their intended purpose of providing consumers with safe and reliable transportation at the
 3     time of the sale and thereafter. Defendants have actively concealed the true nature and extent of
 4     the Brake Defect from Plaintiff and other Class members, and have failed to disclose it to them at
 5     the time of purchase or lease or thereafter. Had Plaintiff and Class members known about the
 6     Brake Defect, they would not have purchased and/or leased the Class Vehicles or would have paid
 7     less for them. As a result of their reliance on Defendants’ omissions and/or misrepresentations,
 8     Class members have suffered an ascertainable loss of money, property, and/or loss in value of their
 9     Class Vehicles.
10            7.         Despite notice of the Brake Defect from, among other things, pre-production
11     testing, numerous consumer complaints, warranty data, and dealership repair orders, Defendants
12     have not recalled the Class Vehicles to repair the Brake Defect, have not offered Class members a
13     suitable repair or replacement free of charge, and have not offered to reimburse all Class members
14     the costs they incurred relating to diagnosing and repairing the Brake Defect. Defendants have
15     refused to repair or replace the Class Vehicles despite the fact that the Class Vehicles are under a
16     comprehensive warranty, as explained in detail below. Thus, Defendants have wrongfully and
17     intentionally transferred the cost of repair of the Brake Defect to Plaintiff and members of the
18     Classes by fraudulently concealing the existence of the Brake Defect.
19            8.         Under warranties provided to Plaintiff and members of the Classes, Defendants
20     promised to repair or replace defective braking components arising out of defects in materials
21     and/or workmanship, such as the Brake Defect, at no cost to owners or lessors of the Class
22     Vehicles. Toyota offers a 36-month or 36,000-mile Basic Warranty that “covers repairs and
23     adjustments needed to correct defects in materials or workmanship of any part supplied by
24     Toyota.”1 However, Toyota knew that the Brake Defect was likely to not manifest during the
25     warranty period, and effectively transferred the cost of repair to Plaintiff and Class members.
26

27     1
        https://www.toyota.com/t3Portal/document/omms-s/T-MMS-
28     14Prius/pdf/2014_Toyota_Prius_WMG_lr.pdf (last visited Feb. 18, 2020).

       CLASS ACTION COMPLAINT                                                                                 2
     Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 4 of 67 PageID #: 4




 1            9.        Defendants breached their express and implied warranties through which they
 2     promised to, inter alia, (1) provide Class Vehicles fit for the ordinary purpose for which they were
 3     sold; and (2) repair and correct manufacturing defects or defects in materials or workmanship of
 4     any parts they supplied, including in the braking system. Because the Brake Defect was present at
 5     the time of sale or lease of the Class Vehicles, Defendants are required to repair or replace the
 6     Class Vehicles pursuant to the terms of the warranty. Instead, Toyota has wrongfully shifted the
 7     cost of repairing the Brake Defect, or replacing the vehicle, to Class members. These costs are
 8     significant, and no reasonable consumer expects to incur such costs.
 9            10.       Knowledge and information regarding the Brake Defect is in the exclusive and
10     superior possession of Defendants and their network of authorized dealers. Despite this,
11     Defendants have failed to notify Plaintiff and Class members of the Brake Defect, who could not
12     have reasonably discovered the defect through due diligence. Similarly, Toyota has failed to
13     provide Class members with any fix or remedy for the Brake Defect, despite voluminous customer
14     complaints.
15            11.       Defendants misrepresented the standard, quality, or grade of the Class Vehicles
16     and knowingly, actively, and affirmatively concealed the existence of the Brake Defect to increase
17     profits and decrease costs by selling additional Class Vehicles and transferring the cost of the
18     repair of the Brake Defect, or replacement of the vehicle, to Class members.
19            12.       Defendants knowingly omitted, concealed and suppressed material facts regarding
20     the Brake Defect, and misrepresented the standard, quality or grade of the Class Vehicles, which
21     directly caused harm to Plaintiff and members of the Classes. As a direct result of Defendants’
22     wrongful conduct, Plaintiff and members of the Classes have suffered damages, including, inter
23     alia: (1) out-of-pocket expenses for repair of the Brake Defect; (2) costs for future repairs or
24     replacements; and (3) sale of their vehicle at a loss.
25            13.       Plaintiff and Class members therefore assert claims against Defendants for fraud,
26     negligent misrepresentation, breach of express and implied warranties, violation of the Magnuson-
27     Moss Warranty Act, 15 U.S.C. § 2301, et seq., violation of the California Consumers Legal
28
       CLASS ACTION COMPLAINT                                                                              3
     Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 5 of 67 PageID #: 5




 1     Remedies Act, California Civil Code § 1750, et. seq. (“CLRA”), violation of the Unfair
 2     Competition Law, California Business & Professions Code § 17200, and unjust enrichment. As
 3     alleged herein, Defendants’ wrongful conduct has harmed owners and lessors of the Class
 4     Vehicles, and Plaintiff and members of the Classes are entitled to damages and injunctive and
 5     declaratory relief.
 6                                                   THE PARTIES
 7             14.      Plaintiff Alaniz is a citizen of the State of California and resides in Novato,
 8     California. In or around December 2017, Plaintiff Alaniz purchased a 2014 Toyota Prius from a
 9     Toyota-authorized dealer, Toyota Marin in San Rafael, California, for his personal or household
10     use. Plaintiff Alaniz has experienced the defect numerous times since purchasing his vehicle. On
11     multiple occasions, Plaintiff has experienced difficulty coming to a stop despite applying pressure
12     to the brakes. This has routinely resulted in increased stopping distances, posing a severe safety
13     hazard to himself, other drivers, and pedestrians.
14             15.      Unbeknownst to Plaintiff at the time of purchasing his Toyota, Plaintiff’s vehicle
15     contained the Brake Defect. None of the advertisements reviewed or representations received by
16     Plaintiff and members of the Classes contained any disclosure relating to the Brake Defect in the
17     Class Vehicles. Had Defendants disclosed the Brake Defect, Plaintiff would not have purchased
18     his vehicle on the terms that he did, or he would have paid less for his vehicle.
19             16.      When Plaintiff and Class members purchased or leased their Class Vehicles, they
20     reasonably relied on the expectation that the Class Vehicles were free from defects such as the
21     Brake Defect and/or would not pose an unavoidable safety risk. Had Defendants disclosed the
22     Brake Defect, Plaintiff and Class members would not have purchased or leased the Class Vehicles
23     or would have paid less for their vehicles.
24             17.      The Class Vehicles were operated in a reasonably foreseeable manner and as the
25     vehicles were intended to be used. Plaintiff and Class members have suffered an ascertainable loss
26     as a result of Defendants’ deceptive conduct, breach of warranty, common law and statutory
27     duties, and omissions and/or misrepresentations associated with the Brake Defect, including but
28
       CLASS ACTION COMPLAINT                                                                                4
     Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 6 of 67 PageID #: 6




 1     not limited to, out-of-pocket losses and/or the costs of future repairs or replacements, the price
 2     premium attributable to the brake booster pump assemblies, and diminished performance and value
 3     of their respective vehicles.
 4            18.       Neither Defendants nor any of their agents, dealers, or other representatives
 5     informed Plaintiff and Class members of the Brake Defect prior to the purchase or lease of the
 6     Class Vehicles, nor at any time thereafter.
 7            19.       Defendant Toyota Motor Corporation is a Japanese corporation with its principal
 8     place of business located at 1 Toyota-Cho, Toyota City, Aichi Prefecture, 471-8571, Japan. TMC
 9     is the parent corporation of Toyota Motor Sales, U.S.A., Inc. TMC, through its various entities,
10     designs, manufactures, markets, distributes and sells Toyota, Lexus and Scion automobiles in
11     California and throughout the United States and worldwide.
12            20.       Defendant Toyota Motor Sales, U.S.A., Inc. is incorporated and headquartered in
13     Plano, Texas. TMS is Toyota’s U.S. sales and marketing arm, which oversees sales and other
14     operations in 49 states. TMS distributes Toyota, Lexus, and Scion vehicles and sells these vehicles
15     through its network of dealers. Money received from the purchase of a Toyota vehicle from a
16     dealer flows from the dealer to TMS. Money received by the dealer from a purchaser can be
17     traced to TMS and TMC.
18            21.       TMC and TMS sell Toyota vehicles through a network of dealerships that are the
19     agents of TMC and TMS. There exists, and at all times herein existed, a unity of ownership
20     between TMC, TMS and their agents such that any individuality or separateness between them has
21     ceased and each of them is the alter ego of the others. Upon information and belief, at all times
22     mentioned herein, each Defendant was acting as an agent and/or employee of the other Defendant,
23     and at all times mentioned was acting within the course and scope of said agency and/or
24     employment with the full knowledge, permission, and consent of the other Defendant. In addition,
25     each of the acts and/or omissions of each Defendant alleged herein were made known to, and
26     ratified by, the other Defendant.
27            22.       Upon information and belief, Defendant TMC communicates with Defendant
28
       CLASS ACTION COMPLAINT                                                                               5
     Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 7 of 67 PageID #: 7




 1     TMS concerning virtually all aspects of the Toyota vehicles it distributes within the United States.
 2     At all relevant times, TMS acted as an authorized agent, representative, servant, employee and/or
 3     alter ego of TMC while performing activities including but not limited to advertising, warranties,
 4     warranty repairs, dissemination of technical information and monitoring the performance of
 5     Toyota vehicles in the United States, including substantial activities that occurred within this
 6     jurisdiction.
 7             23.      At all times relevant to this action, Defendants manufactured, distributed, sold,
 8     leased, and warranted the Class Vehicles under the Toyota brand name throughout the United
 9     States. Defendants and/or their agents designed and manufactured the Class Vehicles. Defendants
10     and/or their agents also developed and disseminated the owner’s manuals and warranty booklets
11     and information, advertisements, and other promotional materials relating to the Class Vehicles.
12                                       JURISDICTION AND VENUE

13             24.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331. This Court has

14     supplemental jurisdiction over state law claims pursuant to 28 U.S.C. § 1367.

15             25.      This Court has original subject-matter jurisdiction over this proposed class action

16     pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the Class Action Fairness Act

17     (“CAFA”), explicitly provides for the original jurisdiction of the federal courts in any class action

18     in which at least 100 members are in the proposed plaintiff class, any member of the plaintiff class

19     is a citizen of a State different from any defendant, and the matter in controversy exceeds the sum

20     of $5,000,000.00, exclusive of interest and costs. Plaintiff allege that the total claims of individual

21     members of the proposed Class (as defined herein) are well in excess of $5,000,000.00 in the

22     aggregate, exclusive of interest and costs.

23             26.      Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action

24     because a substantial part of the events, omissions, and acts giving rise to the claims herein

25     occurred in this District.

26

27

28
       CLASS ACTION COMPLAINT                                                                               6
     Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 8 of 67 PageID #: 8



                                           FACTUAL BACKGROUND
 1
       A.       The Class Vehicles All Suffer From The Same Braking Defect
 2
                27.       The Class Vehicles suffer from the Brake Defect, which is capable of leading to
 3
       complete failure of their braking systems. The Brake Defect materially threatens the health and
 4
       safety of drivers and passengers in the Class Vehicles.
 5
                28.      Plaintiff and numerous Class Vehicle owners and lessees have reported that the
 6
       Brake Defect has caused brake failures, effectively making their brakes inoperative under normal
 7
       driving conditions.
 8
                29.      In September of 2019, the Petition was submitted by Mr. Roger Hogan, the
 9
       President of two Toyota Dealerships in Southern California. In the Petition, Mr. Hogan provides
10
       an overview of the Toyota Brake Defect and how Toyota has recklessly put profits in front of
11
       public safety.
12
                30.      In June 2013, Toyota undertook a voluntary safety recall to “address an issue with
13
       the brake booster pump assembly.” Toyota Safety Recall 13V-235.2 In the Defect Information
14
       Report that Toyota sent to the NHTSA, Toyota described the problem as one caused by “brake
15
       pressure accumulators consisting of a metal plunger containing brake fluid encased in a metal
16
       housing.” Id. Toyota explained that the “plunger is designed with metal pleated bellows to allow
17
       for motion,” and that “nitrogen gas is sealed between the plunger and the housing.” Id. The recall
18
       was issued because Toyota recognized the “possibility that a fatigue crack could develop in the
19
       bellows due to the vertical vibration of the plunger while driving.” Id. Toyota’s concern was that
20
       if this occurred, “nitrogen gas could lead into the brake fluid and gradually cause the brake pedal
21
       stroke to become longer, resulting in decreased hydraulic pressure.” Id. The condition “could
22
       affect stopping distance and increase the risk of a crash.” Id.; see also Petition at 5.
23
                31.      Toyota investigated this potential flaw from May 2010-October 2011, a period of
24
       nearly 18 months. Toyota determined that one potential cause of the cracking was that “location of
25
       the weld points . . . could create a tendency for cracks to develop near the weld points.” Toyota
26

27
       2
28         https://static.nhtsa.gov/odi/rcl/2013/RCMN-13V235-9056.pdf (last visited Feb. 18, 2020).

       CLASS ACTION COMPLAINT                                                                                7
     Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 9 of 67 PageID #: 9




 1     did additional testing and ruled out that explanation but determined that “some accumulators
 2     experienced larger impact forces despite the same test conditions.” What Toyota found was
 3     “variation in the amount of clearance between the metal housing and the bellows.” Toyota
 4     confirmed that the amount of clearance was related to the variation in impact force being exerted
 5     onto the bellows. After additional testing, Toyota determined that “if the amount of clearance is
 6     large, large impact forces may be exerted onto the metal bellows, which could result in gradual
 7     damage to the bellows.”
 8              32.      While Toyota voluntarily undertook to recall vehicles with this problem, the recall
 9     was carefully limited only to certain 2010 Toyota Prius and Lexus HS250h vehicles. Toyota has
10     not recalled any of the Class Vehicles. Instead, on September 4, 2019, Toyota issued Technical
11     Service Bulletin (TSB) 0130-19 for 2012-2014 Camry Hybrids and 2013-2015 Avalon Hybrids.
12     Petition at 2. TSB 0130-19 states that the covered condition “may be caused by a small internal
13     brake fluid leak in the brake booster assembly with master cylinder,” similar to the circumstances
14     that triggered Toyota’s 2013 recall. Id. This brake fluid leak results in certain diagnostic trouble
15     codes (“DTCs”) that, when triggered, Toyota will cover the cost of repair under an extended
16     warranty program. Id. A week after Toyota issued TSB 0130-19, Toyota explained that there had
17     been “certain internal malfunctions of the Brake Booster Assembly” in 2012-2014 Camry hybrids
18     and 2013- 2015 Avalon hybrids. Id.
19              33.      Just recently, Toyota commenced another safety recall in July 2019 for certain
20     Lexus vehicles with brake problems.3 In its report to the NHTSA on the recall, Toyota explained
21     that a certain number of Lexus vehicles “had a brake booster pump containing a plastic brush
22     holder produced with an improper shape.” Id. Because of the brush holder’s improper shape,
23     there was a “possibility that the plastic brush holder may have become stuck in the brush holder.”
24     Should that occur, Toyota explained that “the brush would be unable to maintain an electrical
25     connection within the motor and may cause the pump motor to stop operating.” Id. And if that
26     happened, Toyota explained, the result could be a “sudden and complete loss of braking assist,”
27
       3
28         https://static.nhtsa.gov/odi/rcl/2019/RCLRPT-19V544-1026.pdf (last visited Feb. 18, 2020).

       CLASS ACTION COMPLAINT                                                                                 8
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 10 of 67 PageID #: 10




 1   increasing stopping distance and, ultimately, the risk of a crash. Id. Toyota deemed this risk
 2   sufficient to engage in a prophylactic safety recall of these vehicles so as to avoid any such
 3   potential tragedy.
 4          34.       These recalls involved a relatively small number of vehicles, but the Toyota Brake
 5   Defect alleged herein affects hundreds of thousands more vehicles which were not included;
 6   Toyota seeks to avoid the responsibility and expense of making these vehicles sound to drive. But
 7   there is very little, if any, difference between the circumstances of the Toyota Brake Defect and the
 8   defects that led to both of Toyota’s earlier brake system-related safety recalls. The primary
 9   distinguishing characteristic is the scope of the problem: It will be very expensive for Toyota to
10   repair the defect in hundreds of thousands of vehicles.
11          35.       In the Petition, Mr. Hogan reports that the DTCs covered by Toyota’s post-failure
12   warranty enhancement plan for the Toyota Brake Defect are the same as those codes which present
13   an unreasonable risk to safety under Toyota’s earlier recalls. See, e.g., Petition. In particular, DTC
14   C1256 is triggered when there is a “significant drop in accumulator pressure.” Petition at 4. This
15   DTC is being stored at “alarmingly high rates in hybrids” that remain excluded from Toyota’s
16   safety recalls. Id. Toyota knows that these defects implicate basic safety features of the vehicle,
17   and that the defect puts lives at risk. In fact, Toyota gets real-time transmission of DCs and freeze
18   frame data from hybrids with failed brakes through the Techstream tool at its franchise dealerships.
19   Petition at 5. Nevertheless, Toyota refuses to repair these defects until after a failure occurs,
20   instead requiring unsuspecting consumers to bear this risk.
21   B.     Toyota Has Known About The Brake Defect For Years
22          36.       Toyota became aware of the Brake Defect through sources not available to
23   Plaintiff and members of the Classes, including, but not limited to: pre-production testing, pre-
24   production design failure mode and analysis data, production design failure mode and analysis
25   data, early consumer complaints made exclusively to Toyota’s network of dealers and directly to
26   Toyota, aggregate warranty data compiled from Toyota’s network of dealers, testing conducted by
27   Toyota in response to consumer complaints, and repair order and parts data received by Toyota
28
     CLASS ACTION COMPLAINT                                                                                9
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 11 of 67 PageID #: 11




 1   from Toyota’s network of dealers and suppliers.
 2          37.      Toyota had and continues to have a duty to fully disclose the true nature of the
 3   Brake Defect to Class Vehicle owners, among other reasons, because the Brake Defect poses an
 4   unreasonable safety hazard; because Toyota had and has exclusive knowledge or access to material
 5   facts about the Class Vehicles’ braking systems that were and are not known to or reasonably
 6   discoverable by Plaintiff and the other members of the Classes; and because Toyota has actively
 7   concealed the Brake Defect from its customers at the time of purchase or repair and thereafter.
 8          38.      Specifically, Defendants: (a) failed to disclose, at the time of purchase or repair
 9   and thereafter, any and all known material defects or material nonconformities of the Class
10   Vehicles, including the Brake Defect; (b) failed to disclose, at the time of purchase or repair and
11   thereafter, that the Class Vehicles and their braking systems were not in good working order, were
12   defective and prone to failure, and were not fit for their intended purpose; and (c) failed to disclose
13   and/or actively concealed the fact that the Class Vehicles and their braking systems were defective,
14   despite the fact that Defendant learned of the Brake Defect before it placed the Class Vehicles in
15   the stream of commerce.
16          39.      Toyota also has constantly tracked the National Highway Traffic Safety
17   Administration (“NHTSA”) database to track reports of defective braking systems. From this
18   source, Toyota knew that the Class Vehicles were experiencing unusually high levels of false
19   engagements causing abrupt slow-downs or stops; or deactivations.
20          40.      “Toyota’s decision to provide a reactionary, post-failure repair – instead of a
21   preventative safety recall remedy – explain many of the crashes and injuries on NHTSA’s
22   safecar.gov website.” Petition pg. 6. Consumer complaints began with the 2010 Toyota Prius:
23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                                                10
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 12 of 67 PageID #: 12




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    11
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 13 of 67 PageID #: 13




 1        41.    Complaints for the 2011 Toyota Prius are similar:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    12
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 14 of 67 PageID #: 14




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    13
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 15 of 67 PageID #: 15




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    14
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 16 of 67 PageID #: 16




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    15
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 17 of 67 PageID #: 17




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    16
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 18 of 67 PageID #: 18




 1        42.    Complaints for the 2012 Toyota Prius are similar:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    17
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 19 of 67 PageID #: 19




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    18
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 20 of 67 PageID #: 20




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    19
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 21 of 67 PageID #: 21




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    20
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 22 of 67 PageID #: 22




 1        43.    Complaints for the 2013 Toyota Prius are similar:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    21
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 23 of 67 PageID #: 23




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    22
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 24 of 67 PageID #: 24




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    23
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 25 of 67 PageID #: 25




 1        44.    Complaints for the 2014 Toyota are similar:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    24
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 26 of 67 PageID #: 26




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    25
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 27 of 67 PageID #: 27




 1        45.    Complaints for the 2015 Toyota Prius are similar:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    26
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 28 of 67 PageID #: 28




 1        46.    Complaints for the 2012 Toyota Camry Hybrid are similar:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    27
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 29 of 67 PageID #: 29




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    28
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 30 of 67 PageID #: 30




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    29
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 31 of 67 PageID #: 31




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    30
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 32 of 67 PageID #: 32




 1        47.    Complaints for the 2013 Toyota Camry Hybrid are similar:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    31
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 33 of 67 PageID #: 33




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    32
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 34 of 67 PageID #: 34




 1        48.    Complaints for the 2014 Toyota Camry Hybrid are similar:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                    33
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 35 of 67 PageID #: 35




 1          49.      Complaints for the 2013 Toyota Avalon Hybrid are similar:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          50.      Complaints for the 2015 Toyota Avalon Hybrid are similar:
14

15

16

17

18

19

20

21

22

23          51.      The above complaints represent only a sampling of otherwise voluminous
24   complaints regarding the Brake Defect that members of the Classes have reported to Toyota
25   directly and through its dealers.
26          52.      Although Toyota was aware of the widespread nature of the Brake Defect in the
27   Class Vehicles, and that it posed grave safety risks, Toyota has failed to take adequate steps to
28
     CLASS ACTION COMPLAINT                                                                              34
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 36 of 67 PageID #: 36




 1   notify all Class Vehicle owners of the Brake Defect and provide relief.
 2          53.       Defendants have not recalled the Class Vehicles to repair the Brake Defect, have
 3   not initiated a customer service campaign to address the Brake Defect, have not offered Class
 4   members a suitable, proactive repair or replacement of parts related to the Brake Defect free of
 5   charge, and have not reimbursed all Class members who incurred costs for repairs related to the
 6   Brake Defect.
 7          54.       Plaintiff and Class members have not received the value for which they bargained
 8   when they purchased or leased the Class Vehicles.
 9          55.       Defendants have deprived Plaintiff and Class members of the benefit of their
10   bargain, exposed them all to a dangerous safety defect without any notice, and failed to repair or
11   otherwise remedy the Brake Defect contained in the Class Vehicles. As a result of the Brake
12   Defect, the value of the Class Vehicles has diminished, including without limitation, the resale
13   value of the Class Vehicles. Reasonable consumers, like Plaintiff, expect and assume that a
14   vehicle’s brake system and the related components are not defective and will not malfunction
15   while operating the vehicle as it is intended to be operated and thus did not receive the benefit of
16   their bargain, i.e., the price premium they paid attributable to the braking system.
17          56.       Plaintiff and Class members further expect and assume that Toyota will not sell or
18   lease vehicles with known safety defects, such as the Brake Defect, and will fully disclose any
19   such defect to consumers prior to purchase, or offer a suitable, non-defective, repair.
20                                         CLASS ALLEGATIONS
21          57.       Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(a) and
22   23(b)(1), (b)(2) and/or (b)(3) on behalf of the following Class and Subclass:
23
                     All persons or entities in the United States that purchased, lease,
24                   leased, own or owned a Class Vehicle (the “Nationwide Class” or
                     “Class”);
25
                     All persons or entities in California that purchased, lease, leased,
26                   own or owned a Class Vehicle (The “California Subclass”)
                     (collectively, the “Classes”;
27
            58.       Subject to additional information obtained through further investigation and
28
     CLASS ACTION COMPLAINT                                                                             35
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 37 of 67 PageID #: 37




 1   discovery, the foregoing definition of the Classes may be expanded or narrowed by amendment or
 2   amended complaint, or narrowed at class certification.
 3          59.       Specifically excluded from the Classes are Defendants, Defendants’ officers,
 4   directors, agents, trustees, parents, children, corporations, trusts, representatives, employees,
 5   principals, servants, partners, joint ventures, or entities controlled by Defendants, and their heirs,
 6   successors, assigns, or other persons or entities related to or affiliated with Defendants and/or
 7   Defendants’ officers and/or directors, the judge assigned to this action, and any member of the
 8   judge’s immediate family.
 9          60.       Numerosity. The members of the proposed Classes are geographically dispersed
10   throughout the United States and are so numerous that individual joinder is impracticable. Upon
11   information and belief, Plaintiff reasonably estimates that there are hundreds of thousands of
12   individuals that are members of the proposed Classes. Although the precise number of proposed
13   members are unknown to Plaintiff, the true number of members of each of the Classes is known by
14   Defendants. More specifically, Toyota and its network of authorized dealers maintains databases
15   that contain the following information: (i) the name of each Class member that leased or purchased
16   a vehicle; and (ii) the address of each Class member. Thus, members of the proposed Classes may
17   be identified and notified of the pendency of this action by first class mail, electronic mail, and/or
18   published notice, as is customarily done in consumer class actions.
19          61.       Typicality. The claims of the representative Plaintiff are typical of the claims of
20   the Class in that the representative Plaintiff, like all members of the Classes, paid for Class
21   Vehicles designed, manufactured, and distributed by Defendants which is afflicted by the Brake
22   Defect. The representative Plaintiff, like all members of the Classes, have been damaged by
23   Defendants’ misconduct in that they have incurred or will incur the cost of repairing or replacing
24   this malfunctioning braking system and related parts as a result of the Brake Defect. Further, the
25   factual bases of Defendants’ misconduct are common to all members of the Classes and represent a
26   common thread of fraudulent, deliberate, and/or grossly negligent misconduct resulting in injury to
27   all members of the Classes.
28
     CLASS ACTION COMPLAINT                                                                               36
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 38 of 67 PageID #: 38




 1          62.      Existence and predominance of common questions of law and fact. Common
 2   questions of law and fact exist as to all members of the Classes and predominate over any
 3   questions affecting only individual members of the Classes. These common legal and factual
 4   questions include, but are not limited to, the following:
 5
           (a)      Whether the Class Vehicles suffer from the Brake Defect;
 6
           (b)      Whether the Class Vehicles contain a design defect and/or a defect in material,
 7                  manufacturing and/or workmanship;

 8         (c)      Whether the Brake Defect constitutes an unreasonable safety hazard;
 9         (d)      Whether Defendants knew or should have known about the Brake Defect and, if so,
                    how long Defendants have known of the Brake Defect;
10
           (e)      Whether Defendants had a duty to disclose that the Class Vehicles suffer from the
11
                    Brake Defect;
12
           (f)      Whether Defendants breached their duty to disclose that the Class Vehicles suffer
13                  from the Brake Defect;

14         (g)      Whether Defendants intentionally and knowingly falsely misrepresented, concealed,
                    suppressed and/or omitted material facts including the fact that the Class Vehicles
15                  suffered from the Brake Defect;
16
           (h)      Whether Defendants negligently and falsely misrepresented or omitted material
17                  facts including the fact that the Class Vehicles suffered from the Brake Defect;

18         (i)      Whether Defendants made material misrepresentations and/or omissions concerning
                    the standard, quality or grade of the Class Vehicles and the Brake Defect;
19
           (j)      Whether members of the Classes would have paid less for the Class Vehicles if
20                  Defendants, at the time of purchase or lease, disclosed that the vehicles suffered
                    from the Brake Defect;
21

22         (k)      Whether Defendants are liable to Plaintiff and the Classes for breaching their
                    express and/or implied warranties;
23
           (l)      Whether Defendants are liable to Plaintiff and the Classes for violation of The
24                  Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301, et seq. and/or any other
                    statutory duties under state laws;
25
           (m)      Whether Defendants violated the California Consumers Legal Remedies Act,
26                  California Civil Code §§ 1750, et seq. and the California Unfair Competition Law,
27                  Cal. Bus. & Prof. Code §§ 17200, et seq.;

28
     CLASS ACTION COMPLAINT                                                                              37
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 39 of 67 PageID #: 39




           (n)      Whether Defendants have been unjustly enrichment; and
 1
 2         (o)      Whether Plaintiff and the Classes are entitled to damages, restitution, equitable,
                    injunctive, compulsory, or other relief.
 3
            63.      Adequacy of Representation. Plaintiff will fairly and adequately protect the
 4
     interests of the Classes. Plaintiff has retained counsel that is highly experienced in complex
 5
     consumer class action litigation, and Plaintiff intends to vigorously prosecute this action on behalf
 6
     of the Classes. Furthermore, Plaintiff has no interests that are antagonistic to those of the Classes.
 7
            64.      Superiority. A class action is superior to all other available means for the fair and
 8
     efficient adjudication of this controversy. The damages or other financial detriment suffered by
 9
     members of the Classes is relatively small compared to the burden and expense of individual
10
     litigation of their claims against Defendants. It would thus be virtually impossible for members of
11
     the Classes, on an individual basis, to obtain effective redress for the wrongs committed against
12
     them. Furthermore, even if members of the Classes could afford such individualized litigation, the
13
     court system could not. Individualized litigation would create the danger of inconsistent or
14
     contradictory judgments arising from the same set of facts. Individualized litigation would also
15
     increase the delay and expense to all parties and the court system from the issues raised by this
16
     action. By contrast, the class action device provides the benefits of adjudication of these issues in
17
     a single proceeding, economies of scale, and comprehensive supervision by a single court, and
18
     presents no unusual management difficulties under the circumstances.
19
            65.      In the alternative, the Class may also be certified because:
20
                    (a)     the prosecution of separate actions by individual members of the
21                  Classes would create a risk of inconsistent or varying adjudication with
                    respect to individual Class members that would establish incompatible
22
                    standards of conduct for the Defendants;
23
                    (b)     the prosecution of separate actions by individual Class members
24                  would create a risk of adjudications with respect to them that would, as a
                    practical matter, be dispositive of the interests of other members of the
25                  Classes not parties to the adjudications, or substantially impair or impede
26                  their ability to protect their interests; and/or

27                  (c)    Defendants have acted or refused to act on grounds generally
                    applicable to the Class and Subclasses as a whole, thereby making
28
     CLASS ACTION COMPLAINT                                                                              38
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 40 of 67 PageID #: 40




                     appropriate final declaratory and/or injunctive relief with respect to the
 1
                     members of the Classes as a whole.
 2
                                           CLAIMS FOR RELIEF
 3
                                                   COUNT I
 4                                                  Fraud
 5           66.      Plaintiff incorporates and realleges each of the preceding paragraphs as though
 6   fully set forth herein.
 7           67.      Plaintiff brings this count on behalf of himself and the members of the Class and
 8   California Subclass.
 9           68.      Defendants intentionally and knowingly falsely misrepresented, concealed,
10   suppressed, and/or omitted material facts including the standard, quality or grade of the Class
11   Vehicles and the fact that the braking system in the Class Vehicles is defective, exposing drivers,
12   occupants and members of the public to safety risks with the intent that Plaintiff and members of
13   the Classes rely on Defendants’ misrepresentations and omissions. As a direct result of
14   Defendants’ fraudulent conduct, members of the Classes have suffered actual damages.
15           69.      As a result of Defendants’ failure to disclose to members of the Classes the
16   material fact that the braking system in the Class Vehicles is defective, owners and lessors of the
17   Class Vehicles are required to spend thousands of dollars to repair or replace the Brake Defect or
18   sell their vehicles at a substantial loss. The fact that the braking system in the Class Vehicles is
19   defective is material because no reasonable consumer expects that she or she will have to spend
20   thousands of dollars for diagnosis, repair or replacement of the Brake Defect, and because Plaintiff
21   and members of the Classes had a reasonable expectation that the vehicles would not suffer from
22   the Brake Defect.
23           70.      The fact that the braking system installed in the Class Vehicles is defective is also
24   material because it presents a safety risk and places the driver and occupants at risk of serious
25   injury or death. Because of the Brake Defect, the Class Vehicles may suddenly brake
26   automatically while driving in traffic. Drivers and occupants of the Class Vehicles are at risk for
27   rear-end collisions and other accidents caused by the Brake Defect, and the general public is also at
28
     CLASS ACTION COMPLAINT                                                                                 39
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 41 of 67 PageID #: 41




 1   risk for being involved in an accident with a Class Vehicle. Plaintiff and members of the Classes
 2   would not have purchased the Class Vehicles but for Defendants’ omissions and concealment of
 3   material facts regarding the nature and quality of the Class Vehicles and existence of the Brake
 4   Defect, or would have paid less for the Class Vehicles.
 5               71.   Defendants knew their false misrepresentation, concealment and suppression of
 6   material facts was false and misleading and knew the effect of concealing those material facts.
 7   Defendants knew their concealment and suppression of the Brake Defect would sell more Class
 8   Vehicles.
 9               72.   Despite notice of the Brake Defect from, among other things, pre-production
10   testing, numerous consumer complaints, warranty data, and dealership repair orders, Defendants
11   have not recalled the Class Vehicles to repair the Defect, have not offered its customers a suitable
12   repair or replacement free of charge, and have not offered to reimburse all Class members the costs
13   they incurred relating to diagnosing and repairing the Brake Defect or for the premium price that
14   they paid for the braking system.
15               73.   At minimum, Defendants knew about the Brake Defect by way of customer
16   complaints filed with affiliated dealerships and through the NHTSA, as extensively documented
17   above. As such, Defendants acted with malice, oppression and fraud. Plaintiff and members of
18   the Classes reasonably relied upon Defendants’ knowing, affirmative and active false
19   representations, concealment and omissions. As a direct and proximate result of Defendants’ false
20   representations, omissions and active concealment of material facts regarding the Brake Defect,
21   Plaintiff and members of the Classes have suffered actual damages in an amount to be determined
22   at trial.
23                                                COUNT II
                                          Negligent Misrepresentation
24
                 74.   Plaintiff incorporates and realleges each preceding paragraph as though fully set
25
     forth herein.
26
                 75.   Plaintiff brings this count on behalf of himself and the members of the Class and
27
     California Subclass.
28
     CLASS ACTION COMPLAINT                                                                             40
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 42 of 67 PageID #: 42




 1          76.       Defendants owed a duty to disclose the Brake Defect and its corresponding safety
 2   risk to Plaintiff and members of the Classes because Defendants possessed superior and exclusive
 3   knowledge regarding the defect and the risks associated therewith.
 4          77.       Despite notice of the Brake Defect from, among other things, pre-production
 5   testing, numerous consumer complaints, warranty data, and dealership repair orders, Defendants
 6   have not recalled the Class Vehicles to repair the Defect, have not offered its customers a suitable
 7   repair or replacement free of charge, and have not offered to reimburse all Class Vehicle owners
 8   and leaseholders the costs they incurred relating to diagnosing and repairing the Brake Defect or
 9   for the price premium attributable to the braking system.
10          78.       At minimum, Defendants knew about the Brake Defect by way of customer
11   complaints filed with affiliated dealerships and through the NHTSA, as extensively documented
12   above. Despite repeated complaints from customers, Defendants have failed to issue a recall with
13   regard to the Brake Defect or offer its customers any meaningful relief.
14          79.       Defendants marketed the Class Vehicles as safe, built to last, and reliable vehicles.
15          80.       Defendants negligently misrepresented and omitted material facts including the
16   standard, quality or grade of the Class Vehicles and the fact that the braking system installed in the
17   Class Vehicles is defective, exposing drivers, occupants and members of the public to safety risks.
18   As a direct result of Defendants’ negligent conduct, members of the Classes have suffered actual
19   damages.
20          81.       As a result of Defendants’ failure to disclose, in owners’ manuals, maintenance
21   schedules or elsewhere, to members of the Classes the material fact that the braking system in the
22   Class Vehicles is defective, owners and lessors of the Class Vehicles are required to spend
23   thousands of dollars to repair or replace the Class Vehicles, or sell their vehicles at a substantial
24   loss. The fact that the Class Vehicles suffer from the Brake Defect is material because no
25   reasonable consumer expects that she or she will have to spend thousands on a purported safety
26   feature – like the braking system – that is actually a safety hazard.
27          82.       The fact that the braking system installed in the Class Vehicles is defective is also
28
     CLASS ACTION COMPLAINT                                                                                  41
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 43 of 67 PageID #: 43




 1   material because it presents a safety risk and places the driver and occupants at risk of serious
 2   injury or death. Because of the Brake Defect, Drivers and occupants of the Class Vehicles are at
 3   risk for rear-end collisions or other accidents caused by the false engagement or disengagement of
 4   the braking system. The general public is also at risk for being involved in an accident with a
 5   Class Vehicle that is unable to accelerate to or maintain an appropriate speed. Plaintiff and
 6   members of the Classes would not have purchased the Class Vehicles but for Defendants’
 7   negligent false representations and omissions of material facts regarding the nature and quality of
 8   the Class Vehicles and existence of the Brake Defect, or would have paid less for the Class
 9   Vehicles.
10          83.       Plaintiff and members of the Classes justifiably relied upon Defendants’ negligent
11   false representations and omissions of material facts. As a direct and proximate result of
12   Defendants’ negligent false representations and omissions of material facts regarding the standard,
13   quality or grade of the Class Vehicles and/or the Brake Defect, Plaintiff and members of the
14   Nationwide Class have suffered an ascertainable loss and actual damages in an amount to be
15   determined at trial.
16                                              COUNT III
                                        Breach Of Express Warranty
17
            84.       Plaintiff incorporates and realleges each preceding paragraph as though fully set
18
     forth herein.
19
            85.       Plaintiff brings this count on behalf of himself and the Nationwide Class and
20
     California Subclass.
21
            86.       Defendants marketed the Class Vehicles as safe, built to last, and reliable vehicles.
22
     Such representations formed the basis of the bargain in Plaintiff’ and Class members’ decisions to
23
     purchase or lease the Class Vehicles.
24
            87.       Defendants are and were at all relevant times merchants and sellers of motor
25
     vehicles as defined under the Uniform Commercial Code.
26
            88.       With respect to leases, Defendants are and were at all relevant times lessors of
27
     motor vehicles as defined under the Uniform Commercial Code.
28
     CLASS ACTION COMPLAINT                                                                              42
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 44 of 67 PageID #: 44




 1          89.      The Class Vehicles are and were at all relevant times goods within the meaning of
 2   the Uniform Commercial Code.
 3          90.      In connection with the purchase or lease of each of the Class Vehicles, Defendants
 4   provide warranty coverage for the Class Vehicles under one or more manufacturer’s warranties.
 5   For illustrative purposes, Toyota offers a 36-month or 36,000-mile Basic Warranty that “covers
 6   repairs and adjustments needed to correct defects in materials or workmanship of any part supplied
 7   by Toyota.” Under warranties provided to Plaintiff and members of the Classes, Defendants
 8   promised to repair or replace defective braking components arising out of defects in materials
 9   and/or workmanship, such as the Brake Defect, at no cost to owners or lessors of the Class
10   Vehicles.
11          91.      Defendants’ warranties formed a basis of the bargain that was reached when
12   Plaintiff and members of the Classes purchased or leased their Class Vehicles.
13          92.      Despite the existence of the warranties, Defendants failed to inform Plaintiff and
14   members of the Classes that the Class Vehicles contained the Brake Defect, and, thus, wrongfully
15   transferred the costs of repair or replacement of the Brake Defect to Plaintiff and members of the
16   Classes.
17          93.      Defendants have failed to provide Plaintiff or members of the Classes with a
18   meaningful remedy for the Brake Defect, in clear breach of the express warranty described above,
19   promising to repair and correct a manufacturing defect or defect in materials or workmanship of
20   any parts they supplied.
21          94.      As described at length above, Defendants were on notice of the Brake Defect, and
22   as such have been afforded a reasonable opportunity to cure their breach of written warranties.
23   Any additional time to do so would be unnecessary and futile because Defendants have known of
24   and concealed the Brake Defect and, on information and belief, have refused to repair or replace
25   the Brake Defect free of charge despite the Brake Defect’s existence at the time of sale or lease of
26   the Class Vehicles.
27          95.      As a direct and proximate result of Defendants’ breach of express warranties,
28
     CLASS ACTION COMPLAINT                                                                             43
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 45 of 67 PageID #: 45




 1   Plaintiff and the members of the Classes have been damaged in an amount to be determined at
 2   trial.
 3            96.    Finally, because of Defendants’ breach of express warranty as set forth herein,
 4   Plaintiff and the members of the Classes assert, as additional and/or alternative remedies, the
 5   revocation of acceptance of the goods and the return to Plaintiff and members of the Classes of the
 6   purchase or lease price of all Class Vehicles currently owned or leased, and for such other
 7   incidental and consequential damages as allowed.
 8            97.    On February 5, 2020, prior to filing this action, Plaintiff send Defendants a pre-
 9   suit notice letter that complied in all respects with U.C.C. §§ 2-313, 2-607. Plaintiff’s counsel sent
10   Defendants a letter advising them that they breached an express warranty and demanded that they
11   cease and desist from such breaches and make full restitution by refunding the monies received
12   therefrom. A true and accurate copy of the demand letter is attached as Exhibit B.
13                                              COUNT IV
                                      Breach Of Implied Warranty
14
              98.    Plaintiff incorporates and realleges each preceding paragraph as though fully set
15
     forth herein.
16
              99.    Plaintiff brings this count on behalf of himself and members of the Classes.
17
              100.   Plaintiff and members of the Classes purchased or leased the Class Vehicles from
18
     Defendants by and through their authorized agents for retail sales, or were otherwise expected to
19
     be the eventual purchasers of the Class Vehicles when bought from a third party. At all relevant
20
     times, Defendants were the manufacturers, distributors, warrantors, and/or sellers of Class
21
     Vehicles. Defendants knew or had reason to know of the specific use for which the Class Vehicles
22
     were purchased or leased.
23
              101.   Defendants are and were at all relevant times merchants and sellers of motor
24
     vehicles as defined under the Uniform Commercial Code.
25
              102.   With respect to leases, Defendants are and were at all relevant times lessors of
26
     motor vehicles as defined under the Uniform Commercial Code.
27
              103.   The Class Vehicles are and were at all relevant times goods within the meaning of
28
     CLASS ACTION COMPLAINT                                                                               44
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 46 of 67 PageID #: 46




 1   the Uniform Commercial Code.
 2           104.       Defendants impliedly warranted that the Class Vehicles were in merchantable
 3   condition and fit for the ordinary purpose for which vehicles are used.
 4           105.       The Class Vehicles, when sold or leased and at all times thereafter, were not in
 5   merchantable condition and are not fit for the ordinary purpose of providing safe and reliable
 6   transportation. The Class Vehicles contain the Brake Defect and present an undisclosed safety risk
 7   to drivers and occupants. Thus, Defendants breached their implied warranty of merchantability.
 8           106.       As a direct and proximate result of Defendants’ breach of the implied warranty of
 9   merchantability, Plaintiff and members of the Classes have been damaged in an amount to be
10   proven at trial.
11                                             COUNT V
                        Violation Of The Magnuson-Moss Warranty Act (“MMWA”)
12
             107.       Plaintiff incorporates and realleges each preceding paragraph as though fully set
13
     forth herein.
14
             108.       Plaintiff brings this count on behalf of himself and the members of the Classes.
15
             109.       Plaintiff satisfy the MMWA jurisdictional requirement because they allege
16
     diversity jurisdiction under CAFA, 28 U.S.C. § 1332(d)(2).
17
             110.       Plaintiff and members of the Classes are “consumers” within the meaning of the
18
     Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
19
             111.       Defendants are “supplier[s]” and “warrantor[s]” within the meaning of the
20
     Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).
21
             112.       The Class Vehicles are “consumer products” within the meaning of the Magnuson-
22
     Moss Warranty Act, 15 U.S.C. § 2301(1).
23
             113.       The MMWA provides a cause of action for any consumer who is damaged by the
24
     failure of a warrantor to comply with a written or implied warranty. See 15 U.S.C. § 2310(d)(1).
25
             114.       Defendants provided Plaintiff and members of the Classes with one or more
26
     express warranties, which are covered under 15 U.S.C. § 2301(6). For illustrative purposes,
27
     Toyota offers a 36-month or 36,000-mile Basic Warranty that “covers repairs and adjustments
28
     CLASS ACTION COMPLAINT                                                                                45
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 47 of 67 PageID #: 47




 1   needed to correct defects in materials or workmanship of any part supplied by Toyota.”
 2           115.    Under warranties provided to members of the Classes, Defendants promised to
 3   repair or replace defective braking components arising out of defects in materials and/or
 4   workmanship, such as the Brake Defect, at no cost to owners or lessors of the Class Vehicles.
 5   However, Defendants have failed to provide owners with a remedy to the Brake Defect.
 6           116.    The Class Vehicles’ implied warranties are covered under 15 U.S.C. § 2301(7).
 7           117.    Defendants breached these warranties by misrepresenting the standard, quality or
 8   grade of the Class Vehicles and failing to disclose and fraudulently concealing the existence of the
 9   Brake Defect. Without limitation, the Class Vehicles share a common defect in design, material,
10   manufacturing and/or workmanship. Through their issuance of TSBs to their authorized dealers,
11   Defendants have acknowledged that the Class Vehicles are not of the standard, quality or grade
12   that Defendants represented at the time of purchase or lease and contain the Brake Defect.
13           118.    Plaintiff and members of the Classes have had sufficient direct dealings with
14   Defendants or their agents (dealerships) to establish privity of contract between Defendants, on the
15   one hand, and Plaintiff and members of the Classes, on the other hand. Nonetheless, privity is not
16   required here because Plaintiff and each member of the Classes are intended third-party
17   beneficiaries of contracts between Defendants and their dealers, and specifically, of their implied
18   warranties. The dealers were not intended to be the ultimate users of the Class Vehicles and have
19   no rights under the warranty agreements provided with the Class Vehicles; the warranty
20   agreements were designed for and intended to benefit purchasers and lessors of the Class Vehicles
21   only.
22           119.    Affording Defendants a reasonable opportunity to cure their breach of written
23   warranties would be unnecessary and futile, as would any alternative dispute resolution process
24   offered by Defendant. At the time of sale or lease of each Class Vehicle and all relevant times
25   thereafter, Defendants knew of the material misrepresentations and omissions concerning the
26   standard, quality or grade of the Class Vehicles and the existence of the Brake Defect, but failed to
27   remediate the same. Likewise, Defendants failed to disclose the Brake Defect. Under the
28
     CLASS ACTION COMPLAINT                                                                            46
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 48 of 67 PageID #: 48




 1   circumstances, the remedies available under any informal settlement procedure or alternative
 2   dispute resolution would be inadequate and any requirement that Plaintiff resort to an informal
 3   dispute resolution procedure and/or afford Defendants a reasonable opportunity to cure their
 4   breach of warranties is excused and/or deemed satisfied.
 5           120.       The amount in controversy of Plaintiff’ individual claims meets or exceeds the
 6   sum of $25. The amount in controversy of this action exceeds the sum of $50,000, exclusive of
 7   interest and costs, computed on the basis of all claims to be determined in this lawsuit.
 8           121.       Plaintiff, individually and on behalf of members of the Classes, seek all damages
 9   permitted by law, including diminution in the value of the Class Vehicles, in an amount to be
10   proven at trial.
11                                                COUNT VI
                                               Unjust Enrichment
12
             122.       Plaintiff incorporates and realleges each preceding paragraph as though fully set
13
     forth herein.
14
             123.       Plaintiff brings this count on behalf of himself and the members of the Classes.
15
             124.       Plaintiff and members of the Classes conferred a benefit on Defendants by leasing
16
     or purchasing the Class Vehicles. Defendants were and should have been reasonably expected to
17
     provide Class Vehicles free from the Brake Defect.
18
             125.       Defendants unjustly profited from the lease and sale of the Class Vehicles at
19
     inflated prices as a result of their false representations, omissions and concealment of the Brake
20
     Defect in the Class Vehicles.
21
             126.       As a proximate result of Defendants’ false representations, omissions and
22
     concealment of the Brake Defect in the Class Vehicles, and as a result of Defendants’ ill-gotten
23
     gains, benefits and profits, Defendants have been unjustly enriched at the expense of Plaintiff and
24
     members of the Classes. It would be inequitable for Defendants to retain their ill-gotten profits
25
     without paying the value thereof to Plaintiff and members of the Classes.
26
             127.       Plaintiff and members of the Classes are entitled to restitution of the amount of
27
     Defendants’ ill-gotten gains, benefits and profits, including interest, resulting from their unlawful,
28
     CLASS ACTION COMPLAINT                                                                                 47
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 49 of 67 PageID #: 49




 1   unjust and inequitable conduct.
 2          128.      Plaintiff and members of the Classes seek an order requiring Defendants’ to
 3   disgorge their gains and profits to Plaintiff and members of the Classes, together with interest, in a
 4   manner to be determined by the Court.
 5                                          COUNT VII
        Violation Of California’s Consumer Legal Remedies Act, California Civil Code § 1750 et
 6                               seq. (“CLRA”) (Injunctive Relief Only)

 7          129.      Plaintiff incorporates and realleges each preceding paragraph as though fully set

 8   forth herein.

 9          130.      Plaintiff brings this claim on behalf of himself and members of the California

10   Subclass against Defendants.

11          131.      TMS is a “person” as defined by California Civil Code § 1761(c). TMC is a

12   “person” as defined by California Civil Code § 1761(c).

13          132.      Plaintiff and the other Class and California Subclass Members are “consumers”

14   within the meaning of California Civil Code § 1761(d).

15          133.      By failing to disclose and concealing the defective nature of the Class Vehicles’

16   brake booster pump assemblies from Plaintiff and members of the California Subclass, Defendants

17   violated California Civil Code § 1770(a), as they represented that the Class Vehicles had

18   characteristics and benefits that they do not have, represented that the Class Vehicles were of a

19   particular standard, quality, or grade when they were of another, and advertised the Class Vehicles

20   with the intent not to sell them as advertised. See Cal. Civ. Code §§ 1770(a)(5), (7) & (9).

21          134.      Defendants’ unfair and deceptive acts or practices occurred repeatedly in

22   Defendants’ trade or business, were capable of deceiving a substantial portion of the purchasing

23   public, and imposed a serious safety risk on the public.

24          135.      Defendants knew that the Class Vehicles’ braking systems suffered from an

25   inherent defect, were defectively designed or manufactured, would fail prematurely, and were not

26   suitable for their intended use.

27          136.      Defendants were under a duty to Plaintiff and members of the California Subclass

28
     CLASS ACTION COMPLAINT                                                                               48
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 50 of 67 PageID #: 50




 1   to disclose the defective nature of the Class Vehicles’ braking systems and/or the associated repair
 2   costs because: a) Defendants were in a superior position to know the true state of facts about the
 3   safety defect contained in the Class Vehicles’ brake booster pump assemblies; b) Plaintiff and
 4   members of the California Subclass could not reasonably have been expected to learn or discover
 5   that their brake booster pump assemblies have a dangerous safety defect until after they purchased
 6   the Class Vehicles; and c) Defendants knew that Plaintiff and members of the California Subclass
 7   could not reasonably have been expected to learn about or discover the Brake Defect.
 8          137.     By failing to disclose the Brake Defect, Defendants knowingly and intentionally
 9   concealed material facts and breached their duty not to do so.
10          138.     The facts concealed or not disclosed by Defendants to Plaintiff and members of
11   the California Subclass are material because a reasonable consumer would have considered them
12   to be important in deciding whether or not to purchase the Class Vehicles, or to pay less for them.
13   Had Plaintiff and members of the California Subclass known that the Class Vehicles’ brake
14   booster pump assemblies were defective, they would not have purchased the Class Vehicles or
15   would have paid less for them.
16          139.     Plaintiff and members of the California Subclass are reasonable consumers who do
17   not expect that their vehicles will suffer from a Brake Defect. That is the reasonable and objective
18   consumer expectation for vehicles and their braking systems.
19          140.     As a result of Defendants’ misconduct, Plaintiff and members of the California
20   Subclass have been harmed and have suffered actual damages in that the Class Vehicles and their
21   braking systems are defective and require repairs or replacement.
22          141.     As a direct and proximate result of Defendants’ unfair or deceptive acts or
23   practices, Plaintiff and members of the California Subclass have suffered and will continue to
24   suffer actual damages.
25          142.     At this time, Plaintiff Alaniz seeks injunctive relief only for this violation of the
26   CLRA. He reserves the right to seek all available damages under the CLRA for all violations
27   complained of herein, including, but not limited to, statutory damages, punitive damages,
28
     CLASS ACTION COMPLAINT                                                                                  49
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 51 of 67 PageID #: 51




 1   attorneys’ fees and cost and any other relief that the Court deems proper.
 2          143.      Accordingly, Plaintiff and members of the California Subclass seek an order
 3   enjoining the acts and practices described above.
 4          144.      On February 5, 2020, prior to filing this action, a CLRA notice letter was sent to
 5   Defendants that complies in all respects with California Civil Code §1782(a). Plaintiff’s counsel
 6   sent Defendants the letters via certified mail, return receipt requested, advising Defendants that
 7   they are in violation of the CLRA and demanding that they cease and desist from such violations
 8   and make full restitution by refunding the monies received therefrom. A true and correct copy of
 9   Plaintiff’s CLRA letter is attached hereto as Exhibit B.
10
                                               COUNT VIII
11                      Violation Of California’s Unfair Competition Law (“UCL”)

12          145.      Plaintiff hereby incorporates by reference and realleges the allegations contained

13   in the preceding paragraphs of this Complaint.

14          146.      Plaintiff brings this cause of action on behalf of himself and members of the

15   California Subclass against Defendants.

16          147.      California Business & Professions Code Section 17200 prohibits acts of “unfair

17   competition,” including any “unlawful, unfair or fraudulent business act or practice” and “unfair,

18   deceptive, untrue or misleading advertising.”

19          148.      Defendants knew that the Class Vehicles’ braking systems suffered from an

20   inherent defect, were defectively designed and/or manufactured, would fail prematurely, and were

21   not suitable for their intended use.

22          149.      In failing to disclose the Brake Defect, Defendants knowingly and intentionally

23   concealed material facts and breached their duty not to do so, thereby engaging in a fraudulent

24   business act or practice within the meaning of the UCL.

25          150.      Defendants were under a duty to the Plaintiff and members of the California

26   Subclass to disclose the defective nature of the Class Vehicles’ braking systems because: a)

27   Defendants were in a superior position to know the true state of facts about the safety defect in the

28
     CLASS ACTION COMPLAINT                                                                               50
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 52 of 67 PageID #: 52




 1   Class Vehicles’ braking systems; b) Defendants made partial disclosures about the quality of the
 2   Class Vehicles without revealing the defective nature of the Class Vehicles’ braking systems; and
 3   c) Defendants actively concealed the defective nature of the Class Vehicles’ braking systems from
 4   Plaintiff and Class Members at the time of sale and thereafter.
 5          151.      The facts concealed or not disclosed by Defendants to Plaintiff and members of
 6   the California Subclass are material because a reasonable person would have considered them to
 7   be important in deciding whether or not to purchase or lease Defendants’ Class Vehicles, or to pay
 8   less for them. Had Plaintiff and members of the California Subclass known that the Class Vehicles
 9   suffered from the Brake Defect described herein, they would not have purchased or leased the
10   Class Vehicles or would have paid less for them.
11          152.      Defendants continued to conceal the defective nature of the Class Vehicles and
12   their braking systems even after Plaintiff and members of the California Subclass began to report
13   problems. Indeed, Defendants continue to cover up and conceal the true nature of this systematic
14   problem today.
15          153.      Defendants’ omissions of material facts, as set forth herein, also constitute
16   “unfair” business acts and practices within the meaning of the UCL, in that Defendants’ conduct
17   was injurious to consumers, offended public policy, and was unethical and unscrupulous. Plaintiff
18   also asserts a violation of public policy arising from Defendants’ withholding of material safety
19   facts from consumers. Defendants’ violation of consumer protection and unfair competition laws
20   resulted in harm to consumers.
21          154.      Defendants’ omissions of material facts, as set forth herein, also constitute
22   unlawful business acts or practices because they violate consumer protection laws, warranty laws
23   and the common law as set forth herein.
24          155.      Thus, by their conduct, Defendants have engaged in unfair competition and
25   unlawful, unfair, and fraudulent business practices.
26          156.      Defendants’ unfair or deceptive acts or practices occurred repeatedly in
27   Defendants’ trade or business, and were capable of deceiving a substantial portion of the
28
     CLASS ACTION COMPLAINT                                                                              51
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 53 of 67 PageID #: 53




 1   purchasing public.
 2          157.     As a direct and proximate result of Defendants’ unfair and deceptive practices,
 3   Plaintiff and members of the California Subclass have suffered and will continue to suffer actual
 4   damages.
 5          158.     Defendants have been unjustly enriched and should be required to make restitution
 6   to Plaintiff and members of the California Subclass pursuant to sections 17203 and 17204 of the
 7   Business & Professions Code.
 8
                                            PRAYER FOR RELIEF
 9
            WHEREFORE, Plaintiff demands judgment on behalf of himself and members of the
10
     Nationwide Class and California Subclass as follows:
11
            A.      For an order certifying the Nationwide Class and California Subclass, under Rule 23
12                  of the Federal Rules of Civil Procedure; naming Plaintiff as Class and California
                    Subclass representatives; and naming Plaintiff’s attorneys as Class Counsel
13
                    representing the Class and California Subclass members;
14
            B.      For an order finding in favor of Plaintiff, the Nationwide Class and the California
15                  Subclass on all counts asserted herein;

16          C.      For an order awarding statutory, compensatory, treble, and punitive damages in
                    amounts to be determined by the Court and/or jury;
17
            D.      For injunctive relief enjoining the illegal acts detailed herein;
18

19          E.      For prejudgment interest on all amounts awarded;

20          F.      For an order of restitution and all other forms of equitable monetary relief; and

21          G.      For an order awarding Plaintiff his reasonable attorneys’ fees and expenses and
                    costs of suit.
22
                                         JURY TRIAL DEMANDED
23
            Plaintiff demands a trial by jury on all claims so triable.
24

25

26

27

28
     CLASS ACTION COMPLAINT                                                                             52
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 54 of 67 PageID #: 54




 1   Dated: February 21, 2020          Respectfully submitted,
 2                                     BURSOR & FISHER, P.A.
 3

 4                                     By:       /s/ L. Timothy Fisher
                                                   L. Timothy Fisher
 5
                                       L. Timothy Fisher (State Bar No. 191626)
 6                                     1990 North California Blvd., Suite 940
                                       Walnut Creek, CA 94596
 7
                                       Telephone: (925) 300-4455
 8                                     Facsimile: (925) 407-2700
                                       Email: ltfisher@bursor.com
 9
                                       BURSOR & FISHER, P.A.
10                                     Scott A. Bursor (State Bar No. 276006)
11                                     2665 S. Bayshore Dr., Suite 220
                                       Miami, FL 33133
12                                     Telephone: (305) 330-5512
                                       Facsimile: (305) 676-9006
13                                     E-Mail: scott@bursor.com
14
                                       Counsel for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                       53
     Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 55 of 67 PageID #: 55




 1               CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2             I, L. Timothy Fisher, declare as follows:
 3             1.      I am an attorney at law licensed to practice in the State of California and a member
 4      of the bar of this Court. I am a Partner at Bursor & Fisher, P.A., counsel of record for Plaintiff in
 5      this action. I have personal knowledge of the facts set forth in this declaration and, if called as a
 6      witness, I could and would competently testify thereto under oath.
 7             2.      The Complaint filed in this action is filed in the proper place for trial under Civil
 8      Code Section 1780(d) in that a substantial portion of the events alleged in the Complaint occurred
 9      in the Northern District of California.
10             I declare under the penalty of perjury under the laws of the State of California and the
11      United States that the foregoing is true and correct and that this declaration was executed at Walnut
12      Creek, California this 20th day of February, 2020.
13

14
                                                                            /s/ L. Timothy Fisher     _
15                                                                           L. Timothy Fisher

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 56 of 67 PageID #: 56




                                                          EXHIBIT A
Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 57 of 67 PageID #: 57
Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 58 of 67 PageID #: 58
Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 59 of 67 PageID #: 59
Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 60 of 67 PageID #: 60
Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 61 of 67 PageID #: 61
Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 62 of 67 PageID #: 62
Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 63 of 67 PageID #: 63
Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 64 of 67 PageID #: 64




                                                          EXHIBIT B
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 65 of 67 PageID #: 65




1990 N. CALIFORNIA BLVD.                                                L. T   I M O T H Y   FISHER
SUITE 940                                                                      Tel: 9 2 5 . 3 0 0 . 4 4 5 5
W AL N UT C RE E K , CA 9 4 5 96                                               Fax: 9 2 5 . 4 0 7 . 2 7 0 0
www.bursor.com                                                            ltfisher@bursor.com

                                        February 5, 2020

Via Certified Mail - Return Receipt Requested

Toyota Motor Sales USA, Inc.
6565 Headquarters Dr APT W1
Plano, TX, 75024-5965

Toyota Motor Corporation
1- Toyota-Cho, Toyota City
Aichi Prefecture, 471-8571, Japan
(via Federal Express)

Re:    Demand Letter Pursuant to California Civil Code § 1782 and Violation of U.C.C.
       § 2-314

To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by Toyota
Motor Sales USA, Inc., and Toyota Motor Corporation (“You,” “Toyota,” or “Defendants”)
pursuant to numerous provisions of California law, including the Consumers Legal Remedies
Act, Civil Code § 1770, including but not limited to subsections (a)(5) and (7) on behalf of our
client, Mariano Alaniz, and a putative nationwide class and California subclass. This letter also
serves as notice pursuant to U.C.C. § 2-607(3)(A) – as well as under California warranty law –
concerning the breaches of warranty described herein. This letter also serves as notice pursuant
to any applicable California consumer statutes that Plaintiff may assert in his complaint.

        You have participated in the design, manufacture, marketing and sale of Toyota 2010-
2015 Prius and Prius PHV, 2012-2015 Prius V, 2012-2014 Camry Hybrid, and 2013-2015
Avalon Hybrid vehicles (collectively, the “Class Vehicles”). The Class Vehicles are marketed a
as safe for use. However, you fail to disclose that the defective braking systems in the Class
Vehicles, including but not limited to their defective brake booster pump assemblies, pose a
serious safety risk to consumer and the public. The braking systems in the Class Vehicles have
the potential to malfunction, resulting in the inability to stop under normal driving conditions.
Because of this defect, the Class Vehicles are unfit for use as automobiles.

        Our client, Mariano Alaniz, purchased a 2014 Toyota Prius automobile based on the
understanding that it would be safe for normal use as an automobile in that it would be able to
brake under normal driving conditions. Had he known the truth about the Toyota Pruis’s
defective braking system, he would not have purchased the automobile, or would not have done
so on the same terms. Mr. Alaniz is acting on behalf of himself as well as a class defined as all
 Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 66 of 67 PageID #: 66
                                                                                           PAGE 2




persons in the United States who leased or purchased a Class Vehicle in the United States. Mr.
Alaniz is also acting on behalf of a subclass of persons who leased or purchased a Class Vehicle
in the state of California.

       To cure these defects, we demand that you institute a recall and repair all Class Vehicles
and that you make full restitution to all purchasers of all money obtained from sales thereof.

         We further demand that you preserve all documents and other evidence which refer or
relate to any of the above-described practices including, but not limited to, the following:

       1.      All documents concerning the design, development, and/or testing of the
               Class Vehicles, including their braking systems;

       2.      All documents concerning the advertisement, marketing, or sale of the
               Class Vehicles;

       4.      All documents concerning communications with purchasers of the Class
               Vehicles, including but not limited to customer complaints or service
               bulletins; and

       5.      All documents concerning your total revenue derived from sales of the
               Class Vehicles in California, New York, Pennsylvania, and the United
               States.

         If you contend that any statement in this letter is inaccurate in any respect, please
provide us with your contentions and supporting documents immediately upon receipt of
this letter.

        This letter also serves as a thirty (30) day notice and demand under California Civil Code
§ 1782 for damages. Accordingly, should you fail to rectify the situation on a class-wide basis
within 30 days of receipt of this letter, we will seek actual damages, plus punitive damages,
interest, attorneys’ fees and costs.

        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.

                                                       Very truly yours,
Case 4:20-cv-00943-ALM Document 1 Filed 02/21/20 Page 67 of 67 PageID #: 67
                                                                   PAGE 3




                                       L. Timothy Fisher
